DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (CN108603549A).
Re: claim 1, Ahmad shows a brake mechanism for a motor, as in the present invention, the brake mechanism comprising: 
a friction member 5 configured to be fixed to a rotor 12 of the motor 2; 
a brake member 6, the friction member abutting against one side of the brake member; 
a pushing member 7 abutting against the other side of the brake member and configured to provide an adjustable pushing force to the brake member; and 
a locking mechanism 14 configured to prevent the brake member from rotating according to a brake command.
Re: claim 2, Ahmad shows a fixing member 4; 

wherein the friction member and the brake member are sleeved on the fixing member; 
wherein the friction member is circumferentially fixed with respect to the fixing member; and 
wherein the brake member is circumferentially slidable with respect to the fixing member, see figure 4.
Re: claim 4, Ahmad shows wherein one end of the fixing member adjacent to the friction member is provided with a fixing plate 4B connected to the fixing member; wherein an outer diameter of the fixing plate is greater than an outer diameter of the fixing member; and wherein the friction member is fixedly connected to the fixing plate.
Re: claim 10, Ahmad shows a washer 8 clamped between the brake member and the pushing member.
Re: claim 12, Ahmad shows the pushing member 7 is an annular pushing spring, one side of the pushing spring abuts against the brake member to provide a pushing force to the brake member.
Re: claim 13, Ahmad shows the pushing member 7 comprises a plurality of columnar compression springs, the plurality of compression springs are spaced apart in the circumferential direction of the brake member, one end of the compression spring abuts against the brake member to provide a pushing force to the brake member, see figure 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (CN108603549A).
Re: claim 3, Ahmad shows a pushing plate 4A attached on the fixing member; wherein the pushing plate abuts against a side of the pushing member away from the brake member.  Ahmad shows the pushing plate 4A to be as one unit with the fixing member and a separate fixing plate 4B connected to the fixing member by a thread connection while the claim requires the pushing plate to be a separate member connected to the fixing member by a thread connection.  It is believed that the claimed arrangement is a reverse of Ahmad’s arrangement to achieve the same operation of pushing the friction member and the brake member together.  MPEP 2144.04 VI. A. is cited below to show that reversing parts while achieving the same operation is obvious and is within the ability of one of ordinary skill in the art.
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]

VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

A.  Reversal of Parts
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (CN108603549A) in view of Yi et al. (2015/0345571).
Re: claim 14, Ahmad’s brake mechanism, as rejected above, lacks an electromagnet pushing member.  Yi is cited to teach a pushing member comprises a first electromagnet 321 and a second electromagnet 322, the first electromagnet abuts against the brake member 310, the second electromagnet is arranged corresponding to the first electromagnet; wherein a mutually exclusive force is generated between the first electromagnet and the second electromagnet when the first electromagnet and the second electromagnet are energized; and wherein a magnetic force of the first electromagnet and/or the second electromagnet is adjustable, see figures 5 and 6. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the brake mechanism of Ahmad to comprise an electromagnet pushing member such as taught by Yi in order to automatically and remotely adjust the pushing forces.

Allowable Subject Matter
Claims 5-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Ahmad does not show the claimed invention, as amended.  It is not agreed.  Ahmad shows the amended claimed invention in figures 2 and 4.  The rejections have been modified to meet the amended claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657